La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
La controversia que hoy atendemos nos permite determi-nar a partir de qué momento comienza a transcurrir el tér-mino prescriptivo para presentar una demanda de hostiga-miento sexual por ambiente hostil al amparo de la Ley de Hostigamiento Sexual en el Empleo. Asimismo, nos permite contestar si un empleado transitorio que presenta una queja administrativa puede reclamar por represalias cuando el patrono posteriormente no renueva su contrato de trabajo.
Por las razones que exponemos a continuación, resolve-mos que en las reclamaciones de hostigamiento sexual por ambiente hostil, el término prescriptivo comienza a correr a partir de la fecha cuando ocurre el último acto de hosti-gamiento, siempre que no hayan circunstancias de coac-ción o intimidación que impidan el ejercicio de la acción. En cuanto a la segunda controversia, concluimos que la Ley de Represalias cobija, dentro de su definición de “em-pleado”, a los empleados transitorios. Veamos.
t-H
En abril de 2008, la Sra. Zoraida Velázquez Ortiz (recu-rrida) empezó a trabajar como enfermera con un contrato transitorio en el Asilo Simonet, adscrito al Municipio Autó-nomo de Humacao (Municipio). A partir del 21 de abril de 2009, luego de agotar su licencia por maternidad, la recu-rrida comenzó a ser objeto de un presunto patrón de hosti-gamiento sexual por parte de otra enfermera, la Sra. María Hernández Paulino. Según alegó, este patrón de hostiga-miento consistió en comentarios y conducta de índole sexual.
A pesar de haberle expresado que dicha conducta era in-deseada y pedirle que cesara, la señora Hernández Paulino *660continuó exhibiéndola. Por esta razón, la recurrida fue a hablar con su supervisora, la Sra. Antonia Morales Concep-ción, pero ésta no se encontraba en el momento. No obs-tante, le contó lo que sucedía a la secretaria de la señora Morales Concepción, quien le dijo que lo informaría a su supervisora. Esta última nunca contactó a la recurrida. En vista de que los actos de hostigamiento continuaron, el 23 de junio de 2009 la recurrida acudió a la oficina de la señora Morales Concepción, le indicó lo que estaba pasando y le solicitó que reuniera a la señora Hernández Paulino para resolver la situación.
La señora Morales Concepción le dijo que la reunión no podría llevarse a cabo, pues ella se iba de vacaciones. Ante la insistencia de la recurrida, le sugirió que hablara direc-tamente con la señora Hernández Paulino. Así, unas horas más tarde, la recurrida increpó a la señora Hernández Pau-lino, lo que desembocó en una confrontación física entre ambas. Al día siguiente la recurrida presentó una querella en la Policía y una queja en el Departamento de Recursos Humanos del Municipio, luego de lo cual la señora Hernán-dez Paulino y la recurrida fueron asignadas a turnos distintos.
El 30 de junio de 2009 expiró el contrato de la recurrida. El Municipio le renovó el contrato hasta el 15 de agosto de 2009 y, luego de eso, no lo volvió a renovar. En consecuen-cia, el 24 de junio de 2010 la recurrida presentó una de-manda por hostigamiento sexual y represalias en contra de la señora Hernández Paulino, la señora Morales Concep-ción(1) y el Municipio. En cuanto a este último, alegó que sabía de los actos de hostigamiento sexual y que incumplió su deber de proveer un ambiente de trabajo seguro. Asi-mismo, sostuvo que la no renovación de su contrato fue en represalia por haber presentado la queja de hostigamiento sexual.
*661Tras varios incidentes procesales, el Tribunal de Primera Instancia dictó una sentencia sumaria parcial a favor de la señora Hernández Paulino. Determinó que el plazo pres-criptivo de una reclamación de hostigamiento sexual es 1 año, por lo que la acción contra la señora Hernández Pau-lino estaba prescrita. Ello, pues según lo admitió la propia recurrida, luego del incidente del 23 de jimio de 2009 no hubo ningún otro acto de hostigamiento ni contacto alguno con la señora Hernández Paulino. Habiéndose presentado la demanda el 24 de junio de 2010, a 366 días desde la fecha cuando cesó todo contacto entre las partes, la reclamación estaba prescrita. Esta decisión advino final y firme.
Por este mismo fundamento, el Municipio solicitó que se dictara sentencia sumaria a su favor. Por otro lado, en lo referente a la causa de acción por represalias, alegó que no había controversia en cuanto a que la recurrida era una empleada transitoria sin derecho a permanencia en el puesto, por lo cual la no renovación de su contrato no cons-tituyó un despido. Asimismo, adujo que después del inci-dente del 23 de junio de 2009 le había extendido el contrato a la recurrida hasta el 15 de agosto de 2009, que la última evaluación reflejó un desempeño menos satisfactorio y que otras enfermeras con contratos transitorios también fueron cesanteadas.
La recurrida se opuso y argumentó que el término pres-criptivo de la reclamación de hostigamiento sexual no po-día calcularse desde el altercado del 23 de junio de 2009. Ello, pues aunque desde entonces no volvió a tener más contacto con la señora Hernández Paulino, continuó el am-biente hostil debido a que el Municipio no llevó a cabo ac-ciones afirmativas para evitar el hostigamiento. Por otra parte, en cuanto a la causa de acción por represalias, pre-sentó prueba documental para controvertir las alegaciones del Municipio. A pesar de ello, el Tribunal de Primera Ins-tancia declaró "con lugar” la moción de sentencia sumaria y desestimó la demanda en su totalidad.
*662En desacuerdo, la recurrida acudió al Tribunal de Apelaciones. Dicho foro revocó la sentencia al concluir que el foro primario erró al disponer sumariamente del caso, ya que varios de los hechos materiales estaban en controversia. En específico, concluyó que el ambiente hostil pudo haber continuado después que terminaron los actos de hostigamiento. En cuanto a la no renovación del contrato, resolvió que la prueba documental sometida por el Munici-pio era insuficiente para despejar las dudas sobre posibles represalias. Por lo tanto, procedía que el Tribunal de Pri-mera Instancia diera curso al trámite ordinario para aclarar estos asuntos.
Inconforme, el Municipio recurrió a este Tribunal y, en síntesis, alegó que el tribunal intermedio erró al determi-nar que la causa de acción de hostigamiento sexual no es-taba prescrita, así como al resolver que la recurrida había planteado una reclamación viable por represalias. Tras evaluar las controversias, decidimos expedir el recurso. Con el beneficio de los alegatos de ambas partes, procede-mos a resolver.
I — (
A. La sentencia sumaria
La sentencia sumaria es un mecanismo procesal para disponer de ciertos casos sin necesidad de llegar a la etapa de juicio. Ramos Pérez v. Univisión, 178 DPR 200, 213 (2010). Al no haber controversia sustancial y real sobre hechos materiales, solo falta aplicar el derecho pertinente a la controversia. Cuando se habla de hechos materiales nos referimos a aquellos que pueden determinar el resul-tado de la reclamación, en conformidad con el derecho sus-tantivo aplicable. R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, 5ta ed., San Juan, Ed. LexisNexis de Puerto Rico, 2010, pág. 276. Así pues, el pro-*663pósito de la sentencia sumaria es facilitar la pronta, justa y económica solución de los casos que no presenten contro-versias genuinas de hechos materiales. Luan Invest Corp. v. Rexach Const. Co., 152 DPR 652 (2000).
La parte que solicita que se dicte sentencia suma-ria tiene que establecer su derecho con claridad y demostrar que los hechos materiales se encuentran incontrovertidos. Por otro lado, la parte que se opone tiene que contestar de forma específica y detallada para colocar al juzgador en po-sición de concluir que persisten dudas acerca de los hechos esenciales de la causa de acción. Ramos Pérez v. Univisión, supra, págs. 213 y 215.
Al tomar una determinación, el tribunal debe analizar la prueba documental que acompaña la solicitud de sentencia sumaria, así como los documentos incluidos en la moción en oposición y aquellos que se encuentran en el expediente. Cruz Marcano v. Sánchez Tarazona, 172 DPR 526, 550 (2007). Por eso, hemos dicho que no es acon-sejable utilizar el mecanismo de sentencia sumaria cuando existe controversia respecto a elementos subjetivos, de in-tención, propósitos mentales o negligencia, o cuando el factor de credibilidad sea esencial y esté en disputa. No obs-tante, aun en tales casos hemos validado su uso cuando de la prueba documental surge claramente que no hay contro-versia sobre los hechos materiales. Ramos Pérez v. Univisión, supra, pág. 219.
B. La causa de acción por hostigamiento sexual
Con la aprobación de la Ley Núm. 17 de 22 de abril de 1988 (Ley Núm. 17-1988),(2) 29 LPRA see. 155 et seq., se estableció como política pública la erradicación de todo vestigio de conducta constitutiva de hostigamiento sexual en el lugar de trabajo.(3) S.L.G. Afanador v. Roger *664Electric Co., Inc., 156 DPR 651, 661 (2002). Esta ley im-puso al patrono privado y público el deber de mantener el centro de trabajo libre de hostigamiento sexual e intimidación. 29 LPRA sec. 155h. Para lograr su cometido, la Ley Núm. 17-1988 creó una causa de acción a favor del empleado que haya sido víctima de hostigamiento sexual, de forma que
[u]n patrono será responsable por los actos de hostigamiento sexual entre empleados en el lugar de trabajo si el patrono o sus agentes o sus supervisores sabían o debían estar entera-dos de dicha conducta, a menos que el patrono pruebe que tomó una acción inmediata y apropiada para corregir la situación. 29 LPRA sec. 155e.
Así, hemos reconocido dos modalidades de hosti-gamiento sexual: el hostigamiento quid pro quo y el hosti-gamiento sexual por ambiente hostil. Rodríguez Meléndez v. Sup. Amigo, Inc., 126 DPR 117 (1990). Sobre esta última modalidad, que es la pertinente a la controversia de autos, hemos dicho que
[...] envuelve conducta de naturaleza sexual por parte del hostigador la cual interfiere irrazonablemente con el desem-peño del empleado en su trabajo o es lo suficientemente severa y ofensiva como para crearle al empleado que es víctima de la misma, un ambiente de trabajo que resulte intimidante, hostil y ofensivo. S.L.G. Afanador v. Roger Electric Co., Inc., supra, pág. 662.
Al considerar la modalidad de hostigamiento sexual por ambiente hostil, debemos tener presente que ésta se compone de actos de naturaleza sexual que suceden den-tro de un periodo de tiempo y que crean un ambiente inti-midante y aprehensivo para la víctima. In re Robles Sana-*665bria, 151 DPR 483, 500 (2000). Esta modalidad se caracteriza por la multiplicidad de los actos de índole sexual, los cuales crean en conjunto un ambiente abusivo y hostil, puesto que cada acto aislado podría no ser lo suficien-temente severo como para dar lugar a una causa de acción. Id.; Rodríguez Meléndez v. Sup. Amigo, Inc., supra, pág. 132.
Por otra parte, en cuanto a la reclamación por hostigamiento sexual, el Art. 14 de la Ley Núm. 17-1988 (29 LPRA sec. 155m) establece el término prescriptivo de 1 año para presentarla. Este artículo también dispone que “[e]l término prescriptivo en acciones por hostigamiento sexual en el empleo debe comenzar a decursar [sic] cuando se terminan las circunstancias que podrían entorpecer el ejer-cicio de la acción”. íd.
Anteriormente, al tratar de precisar cuándo comienza a transcurrir dicho término, algunos Jueces de este Tribunal compararon los daños causados por el hostigamiento sexual en la modalidad de ambiente hostil con los llamados “daños continuados”. Véase Umpierre Biascoechea v. Banco Popular, 170 DPR 205, 219 (2007) (Sentencia) (Opinión de conformidad de la Juez Asociada Señora Rodríguez Rodríguez). Los daños continuados son
[los] producidos por uno o más actos culposos o negligentes imputables al actor, coetáneos o no, que resultan en consecuen-cias lesivas ininterrumpidas, sostenidas, duraderas],] sin inte-rrupción, unidas entre sí, las cuales al ser conocidas hacen tam-bién que se conozca —por ser previsible— el carácter continuado e ininterrumpido de sus efectos, convirtiéndose en ese momento en un daño cierto compuesto por elementos de daño actual (aquel que ya ha acaecido), y de daño futuro previ-sible y por tanto cierto. (Énfasis suprimido). H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. JTS, 1986, Vol. II, Cap. X, pág. 648. Véase Rivera Ruiz et al. v. Mun. de Ponce et al., 196 DPR 412 (2016).
Como se ve, los daños continuados presentan tres ras-gos distintivos: (1) uno o varios actos culposos o negligen-*666tes imputables al mismo actor, (2) los cuales ocasionan da-ños que se manifiestan ininterrumpidamente y (3) que, en conjunto, conforman un proceso perjudicial progresivo de carácter unitario. J.L. Lacruz Berdejo, Elementos de Dere-cho Civil II: derecho de obligaciones, 3ra ed., Barcelona, José María Bosch Editor, 1995, Vol. 2, pág. 518.
En vista de estas características, los daños continuados configuran una sola causa de acción que incluye todas las consecuencias lesivas ininterrumpidas ocasionadas por los actos culposos o negligentes. Rivera Prudencio v. Mun. de San Juan, 170 DPR 149, 167 (2007). Así, la doctrina sos-tiene que no es hasta la producción del resultado definitivo o cuando se verifica el fin de la conducta ilícita, que co-mienza a correr el término prescriptivo para reclamar por estos daños.(4) Véanse: I. Sierra Gil de la Cuesta, Comen-tario del Código Civil, Barcelona, Ed. Bosch, 2000, T. 9, pág. 554; F. Reglero Campos en: M. Albaladejo, Comenta-rios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1994, T. XXV, Vol. 2, pág. 458; Lacruz Berdejo, op. cit., pág. 518.
En ese contexto, recientemente en Rivera Ruiz et al. v. Mun. de Ponce et al., supra, aclaramos la confusión doctrinal que existía en nuestro ordenamiento legal con respecto al comienzo del término prescriptivo en un caso de daños continuados.(5) A esos efectos, resolvimos que dicho tér-*667mino empieza a transcurrir "cuando se verifiquen los últi-mos actos u omisiones o se produzca el resultado definitivo, lo que sea posterior”. (Énfasis suprimido). íd., pág. 428.
Examinado lo anterior, concluimos que el hostiga-miento sexual por ambiente hostil constituye una modali-dad de daños continuados. Recordemos que el ambiente hostil se compone de varios actos aislados de índole sexual relacionados entre sí por una causa común, que configuran en conjunto un patrón de hostigamiento y producen los da-ños ininterrumpidos que dan lugar a la causa de acción una vez se verifica el último de los actos.
Así, por ejemplo, el profesor Irizarry Yunqué ha dicho que,
[e]n cuanto a la distinción entre daños continuos o continua-dos y daños sucesivos, a mi juicio, cuando se crea un ambiente hostil en el empleo mediante hostigamiento sexual que cons-tituye, a su vez, un patrón de conducta continua, se crea en el empleado o empleada la aprensión de que en cualquier mo-mento puede ser objeto de esa conducta ofensiva. Ello crea, a su vez, un daño continuo. No me parece que cada acto de hos-tigamiento deba considerarse como un acto aislado y que, por tanto, surja una causa de acción separada con cada acto de hostigamiento. El ambiente hostil se crea mediante la repeti-ción de los actos de hostigamiento. C.J. Irizarry Yunqué, Res-ponsabilidad civil extracontractual, 7ma ed., Colombia, Pana-mericana Formas e Impresos, 2009, pág. 505.
En forma similar, en el contexto de una causa de acción sobre daños y perjuicios por actos de violencia doméstica, este Tribunal determinó que
[...] los actos de maltrato físico, emocional y sicológico compo-nen un cuadro de daños que, unidos, van encadenándose para producir el efecto neto del maltrato y así, en dicha circunstan-cia, el último daño acaecido forma parte de ese ciclo de mal-trato y genera la causa de acción por éste y por los actos de maltrato anteriores componentes del referido patrón de violencia. En dichos casos, para determinar que la reclama-ción no está prescrita, el acto generador de la causa de acción tiene que haber ocurrido dentro del año que precedió la radi-*668cación de la demanda. (Énfasis suprimido). Santiago v. Ríos Alonso, 156 DPR 181, 192 (2002).
Tomando en cuenta lo anterior, resolvemos que el término prescriptivo de una acción de hostigamiento sexual por ambiente hostil comienza a transcurrir luego del último acto de hostigamiento, es decir, cuando cesa la con-ducta ilícita que creó el ambiente hostil y originó la reclamación(6) Esto es así siempre y cuando no existan circunstancias constitutivas de coacción o intimidación que interfieran con el ejercicio de la causa de acción. En tales casos, el término no empieza a correr hasta que cesan dichas circunstancias y se tiene la oportunidad de ejercer la acción. 29 LPRA sec. 155m.
Además de ser congruente con el referido artículo de la Ley Núm. 17-1988, con nuestra jurisprudencia y con la doc-trina sobre los daños continuados, fijar el comienzo del tér-mino prescriptivo a partir del último acto de hostigamiento permite establecer un punto preciso para el inicio de dicho término, lo que evita que el hostigador pueda plantear a su favor la defensa de prescripción mientras perdura su con-ducta antijurídica(7) Asimismo, se promueve la certeza al momento de determinar el comienzo del plazo prescriptivo y la estabilidad en las relaciones jurídicas.
C. La causa de acción por represalias
La Ley Núm. 115 de 20 de diciembre de 1991 (Ley Núm. 115-1991),(8) 29 LPRA see. 194 et seq., se aprobó con el propósito de proteger a los trabajadores contra posi-*669bles represalias por parte de los patronos, motivadas por el ofrecimiento de algún testimonio o alguna información ante ciertos foros. Cordero Jiménez v. UPR, 188 DPR 129, 136 (2013). En específico, su Art. 2(a), según enmendado, dispuso que:
Ningún patrono podrá despedir, amenazar o discriminar contra un empleado con relación a los términos, condiciones, compensación, ubicación, beneficios o privilegios del empleo porque el empleado ofrezca o intente ofrecer, verbalmente o por escrito, cualquier testimonio, expresión o información ante un foro legislativo, administrativo o judicial en Puerto Rico, así como el testimonio, expresión o información que ofrezca o intente ofrecer, en los procedimientos internos establecidos de la empresa, o ante cualquier empleado o representante en una posición de autoridad, cuando dichas expresiones no sean de carácter difamatorio ni constituyan divulgación de informa-ción privilegiada establecida por ley. 29 LPRA sec. 194a.
Para compeler a su cumplimiento, la Ley Núm. 115-1991 creó una causa de acción a favor de los empleados.(9) Al considerar cuáles empleados están cobija-dos, debemos primero atender a la definición que la propia ley provee. El Art. 1 define “empleado” como “cualquier persona que preste servicios a cambio de salarios, o cual-quier tipo de remuneración, mediante contrato oral, es-crito, explícito o implícito”. 29 LPRA see. 194.
Tratándose de una definición amplia, que pudiera dar lugar a interpretaciones disímiles, conviene acudir al his-torial legislativo y escudriñar la intención del legislador. (10) Al hacerlo, encontramos que el Informe de las Comisiones de lo Jurídico y de Trabajo y Asuntos del Veterano y Recur-sos Humanos del Senado —Comisiones a cargo del estudio de la medida— aclaró categóricamente que la ley protege a *670toda clase de empleado, con independencia de su clasificación. Cordero Jiménez v. UPR, supra, pág. 143; Rivera Prudencio v. Mun. de San Juan, supra, pág. 164. El Informe expresa que:
El Proyecto va dirigido a proteger a cualquier empleado sin distinción de puesto o empresa de manera que el mismo será de aplicación contra todo tipo de patrono. La medida logra este propósito ampliando las definiciones de “empleado”, “patrono” y “persona”. El Proyecto propuesto defiende intereses de polí-tica pública importantes como la protección de los derechos de los trabajadores y la facultad investigativa de la Rama Legislativa. Informe de las Comisiones de lo Jurídico y de Tra-bajo y Asuntos del Veterano, y Recursos Humanos sobre el P. del S. 987, lima Asamblea Legislativa, 5ta Sesión Ordinaria, 22 de jimio de 1991, pág. 5.
Asimismo, el Secretario del Departamento del Trabajo y Recursos Humanos, en un memorando presentado ante la Comisión de lo Jurídico, indicó que:
Bajo el esquema remedial del P. del S. 987 se ofrecerá una protección mucho más amplia que bajo la Ley Núm. 80. Nótese que, entre otras cosas, el proyecto protegerá a todo tipo de empleado (y no sólo a aquellos contratados sin tiempo determi-nado)-, brindará protección contra actos de despido, amenaza o discrimen; y protegerá al empleado aunque la información que ofrezca o intente ofrecer no esté relacionada con el negocio de su patrono. (Énfasis en el original suprimido y énfasis suplido). Memorando de la Oficina del Secretario del Departa-mento del Trabajo y Recursos Humanos sobre el P. del S. 987, 18 de marzo de 1991, págs. 2-3.
Por otra parte, en cuanto al esquema probatorio, la propia Ley Núm. 115-1991, en su Art. 2(c), dispuso las dos vías que tienen los empleados para establecer una causa de acción por represalias. En la primera, el em-pleado debe valerse de evidencia directa o circunstancial para probar una violación de la ley. En la segunda, el em-pleado puede establecer un caso prima facie de represalias demostrando que participó en una actividad protegida y que fue subsiguientemente despedido, amenazado o *671discriminado. 29 LPRA sec. 194a(c).(11) Rivera Menéndez v. Action Service, 185 DPR 431, 445-446 (2012); Feliciano Martes v. Sheraton, 182 DPR 368, 393 (2011).
Con respecto al primer requisito, este Tribunal ha dicho que cuando un empleado municipal ofrece testimonio o in-formación ante un foro administrativo municipal, éste par-ticipa de una actividad protegida. Rivera Prudencio v. Mun. de San Juan, supra, págs. 164-165. El segundo re-quisito requiere que se demuestre que el patrono tomó una acción adversa y que existe un nexo causal entre dicha acción y el ejercicio de la actividad protegida. Marín v. Fastening Systems, Inc., 142 DPR 499, 511 (1997).
Esta relación de causalidad puede establecerse me-diante un criterio de proximidad temporal. Esto es, se puede configurar un caso prima facie de represalias esta-bleciendo que la acción adversa ocurrió al “poco tiempo” del empleado haber participado en la actividad protegida. Rivera Menéndez v. Action Service, supra, pág. 446. No obs-tante, en aquellos casos en que la proximidad temporal no sea el factor más adecuado para establecer una relación de causalidad, el empleado puede recurrir a cualquier otra evidencia que obre en el expediente y que tienda a demos-trar la existencia de un nexo causal. Feliciano Martes v. Sheraton, supra, pág. 400.
III
En este caso las partes no disputan que el último acto de hostigamiento sexual ocurrió antes del 23 de junio de 2009. Asimismo, es un hecho incontrovertido que la recurrida presentó su demanda el 24 de junio de 2010, es decir, 366 días después de la fecha cuando cesó todo contacto entre la *672señora Hernández Paulino y la recurrida(12) No obstante, ésta alega que su reclamación por hostigamiento sexual no está prescrita porque el Municipio no llevó a cabo acto afir-mativo alguno para evitar el hostigamiento. Por lo tanto, sostiene que, al estar aprensiva a que se repitieran otros actos de hostigamiento, el término prescriptivo para instar la reclamación al amparo de la Ley Núm. 17-1988 no em-pezó a transcurrir sino hasta el 15 de agosto de 2009, cuando su contrato transitorio no fue renovado.
Sin embargo, este argumento es contrario a lo que esta-blece la propia Ley Núm. 17-1988. Esta ley establece cla-ramente en su Art. 3 que el hostigamiento sexual por am-biente hostil consiste de “cualquier [...] conducta verbal o física de naturaleza sexual [...] [c]uando esa conducta tiene el efecto o propósito de interferir de manera irrazonable con el desempeño del trabajo de esa persona o cuando crea un ambiente de trabajo intimidante, hostil u ofensivo”. (Énfasis suplido). 29 LPRA sec. 155b. Es decir, siendo este patrón de conducta lo que crea el ambiente hostil y genera la causa de acción, es el último acto de hostigamiento lo que hace que comience el término prescriptivo para instar la reclamación. La inacción del patrono para corregir la situación se tomará en cuenta a la hora de establecer su responsabilidad y los daños por los que deberá responder. Sin embargo, ello no suspende el inicio del término pres-criptivo, siempre y cuando la víctima no esté sujeta a cir-cunstancias de coacción o intimidación que interfieran con el libre ejercicio de la acción.
En este caso la recurrida no adujo en ningún momento la existencia de este tipo de circunstancias; tampoco sur-gen de la extensa evidencia documental que obra en autos. *673Por el contrario, consta en la prueba documental que des-pués del incidente del 23 de junio de 2009 la recurrida y la señora Hernández Paulino fueron separadas en turnos de trabajo distintos y no hubo más contacto o comunicación entre éstas. Por eso, habiendo ocurrido el último acto de hostigamiento sexual antes del 23 de junio de 2009, la causa de acción de la recurrida está prescrita.
Por su parte, el Municipio alega que la recurrida no tiene una reclamación viable de represalias pues, al ser una empleada transitoria, no fue despedida. Asimismo, ar-guye que como ésta no tenía expectativa de permanencia en el empleo, la no renovación del contrato no constituyó una acción adversa. La consecuencia de este argumento sería que los empleados transitorios, por la naturaleza de su puesto, no tendrían derecho a reclamar represalias bajo la Ley Núm. 115-1991. Luego de examinar el historial le-gislativo de la Ley Núm. 115-1991 y la política pública que la inspiró, no albergamos duda de que la contención del Municipio es errada.
Como vimos, la Ley Núm. 115-1991 define “em-pleado”, en términos amplios, como cualquier persona que presta servicios a cambio de salarios o de cualquier tipo de remuneración, mediante contrato escrito o verbal. 29 LPRA see. 194. Asimismo, el historial legislativo es claro al establecer que la ley va dirigida a proteger a “cualquier empleado sin distinción de puesto”,(13) y a “todo tipo de em-pleado (y no sólo a aquellos contratados sin tiempo deter-minado) [...] ”.(14) Ello, pues los intereses de política pública que la ley busca adelantar son de la más alta jerarquía: la protección de los derechos de los trabajadores.(15) La inten-*674ción del legislador fue que la Ley Núm. 115-1991 cobijara a los empleados transitorios, de manera que éstos puedan participar en actividades protegidas sin temor a que su contrato no sea renovado. (16)
Resuelto lo anterior, queda claro que la no renovación de un contrato transitorio podría ser una acción adversa que active un caso prima facie de represalias si el demandante logra establecer un nexo causal entre su participación en una actividad protegida y la subsiguiente acción adversa. En cuanto a esto, el Tribunal de Primera Instancia, a pesar de haber determinado que la recurrida no fue despedida —y que, por lo tanto, no estableció el elemento de haber sufrido una acción adversa — , concluyó que de todos modos no existía un nexo causal. Al resolver así, declaró incontro-vertidos varios hechos.
En particular, el foro primario determinó que, luego del incidente del 23 de junio de 2009 y de que la recurrida presentara la queja, el Municipio renovó su contrato hasta el 15 de agosto de 2009, lo cual evidencia la falta de proxi-midad temporal entre ambos sucesos. De igual forma, de-claró como un hecho incontrovertido que a otras enferme-ras contratadas al mismo tiempo tampoco se les renovó el contrato, hechos de los que dedujo la ausencia de un ánimo discriminatorio. En consecuencia, dictó sentencia sumaria y desestimó la demanda.
Sin embargo, el hecho de que a la recurrida se le reno-vara el contrato luego de haber presentado la queja no basta, sin ulterior consideración, para concluir que no existe un nexo causal. Debe tomarse en cuenta que esa renovación fue por un mes y medio, mientras que las ante-riores habían sido por periodos de seis meses. También es pertinente considerar que entre la fecha cuando la recu-*675rrida se quejó en el Departamento de Recursos Humanos y la fecha cuando fue cesanteada, transcurrió poco menos de dos meses. Estas consideraciones no son concluyentes en cuanto a determinar si hay o no un nexo causal. Sin embargo, tampoco debieron descartarse sin más, como hizo el Tribunal de Primera Instancia.
Asimismo, la recurrida pudo establecer que varios de los hechos en los cuales se basó el foro primario para dictar sentencia sumaria están en controversia. Así, por ejemplo, en su oposición a la moción de sentencia sumaria presentó prueba documental de la cual surge que, contrario a lo aducido por el Municipio, a la mayoría de las enfermeras contratadas contemporáneamente con ella se les extendió el contrato con posterioridad al 15 de agosto de 2009. Por su parte, el Municipio alegó que en la última evaluación que se le realizó a la recurrida, ésta obtuvo una peor cali-ficación en comparación con evaluaciones previas, lo cual justificaba que no se le renovara el contrato. Sin embargo, de esta misma evaluación surge que ante la pregunta de si emplearía nuevamente a la recurrida, el evaluador con-testó que sí.
Por estas razones, el Tribunal de Primera Instancia erró al dictar sentencia sumaria y desestimar la reclamación por represalias. Ante hechos en controversia que pudieran ser relevantes para establecer un nexo causal, el foro pri-mario debió dar curso al trámite ordinario y permitir que se presentara la prueba que fuera pertinente, en conformi-dad con el esquema probatorio de la Ley Núm, 115-1991. En vista de que esto no sucedió, procede devolver el caso al Tribunal de Primera Instancia para que se dilucide lo re-lacionado con la causa de acción por represalias.
IV
Por los fundamentos que anteceden, se revoca aquella parte de la sentencia del Tribunal de Apelaciones que resol-*676vió que la reclamación de hostigamiento sexual por am-biente hostil al amparo de la Ley Núm. 17-1988 no está prescrita. En lo referente a la causa de acción por represa-lias al amparo de la Ley Núm. 115-1991, se confirma la sentencia recurrida y se envía el caso al Tribunal de Pri-mera Instancia para que sigan los procedimientos.
La Jueza Asociada Señora Pabón Charneco hizo constar la siguiente expresión, a la cual se unió el Juez Asociado Señor Estrella Martínez:
Considero que la Mayoría de este Tribunal diluye el propó-sito de la Ley Núm. 17 de 22 de abril de 1988 (29 LPRA see. 155 et seq.), así como su jurisprudencia interpretativa, al limi-tar la existencia de “un ambiente de trabajo intimidante, hos-til u ofensivo” a un último acto de naturaleza sexual para pro-pósitos de prescripción. Esto, pues no toma en consideración las circunstancias que pueden permear en el ambiente de tra-bajo para un empleado tras ese último contacto verbal o físico con el hostigador, especialmente cuando la acción tomada por el patrono para corregir la situación de hostigamiento sexual entre empleados en el lugar de trabajo no necesariamente ha sido inmediata y apropiada como exige la legislación. 29 LPRA sec. 155e.
El Juez Asociado Señor Estrella Martínez emitió mía Opinión de conformidad y disidente en parte, a la cual se une la Jueza Asociada Señora Pabón Charneco.

 Tiempo después, la recurrida desistió de su reclamación contra la señora Morales Concepción.


 Esta ley es conocida como Ley de Hostigamiento Sexual en el Empleo.


 El Art. 1 de la Ley Núm. 17 de 22 de abril de 1988 (Ley Núm. 17-1988) dispone:
*664“Esta Asamblea Legislativa resuelve y declara como política pública del Estado Libre Asociado de Puerto Rico que el hostigamiento sexual en el empleo es una forma de discrimen por razón de sexo y como tal constituye una práctica ilegal e indeseable que atenta contra el principio constitucional establecido de que la dignidad del ser humano es inviolable. Es la intención de esta Asamblea Legislativa prohibir el hos-tigamiento sexual en el empleo, imponer responsabilidades y fijar penalidades”. 29 LPRA see. 155.


 “El [Tribunal Supremo español] ha dicho que es consolidada doctrina juris-prudencial la que refiere el comienzo del cómputo de la prescripción en este tipo de casos cuando se trata de daños continuados [...] a aquel en que se produce el resul-tado definitivo”. L, Diez-Picazo y Ponce de León, La prescripción extintiva en el Có-digo Civil y en la jurisprudencia del Tribunal Supremo, 2da ed., Pamplona, Ed. Thompson-Civitas, 2007, pág. 263. Véase, también, J. Puig Brutau, Caducidad, pres-cripción extintiva y usucapión, 3ra ed., Barcelona, Ed. Bosch, 1996, pág. 79.


 Véanse: Umpierre Biascoechea v. Banco Popular, 170 DPR 205 (2007) (Sentencia); Rivera Prudencio v. Mun. de San Juan, 170 DPR 149 (2007); Nazario v. E.L.A., 159 DPR 799 (2003) (Sentencia); Santiago v. Ríos Alonso, 156 DPR 181 (2002); Sánchez et al. v. A.E.E., 142 DPR 880 (1997) (Sentencia); Galib Frangie v. El Vocero de P.R., 138 DPR 560 (1996); Seda v. Miranda Hnos. & Co., 88 DPR 355 (1963); Arcelay v. Sánchez, 77 DPR 824 (1955); Capella v. Carreras, 57 DPR 258 (1940). Véanse, además: J.J. Álvarez González, Responsabilidad civil extracontrac-tual, 77 Rev. Jur. UPR 603, 617-619 (2008); J.J. Álvarez González, Responsabilidad civil extracontractual, 72 Rev. Jur. UPR 615, 638-642 (2003).


 Por supuesto, la víctima tendrá derecho a reclamar una indemnización no solo por los daños que sufrió mientras perduró el hostigamiento sexual, sino también por los que haya sufrido después del último acto como consecuencia del hostigamiento.


 Por eso, por ejemplo, si la víctima no demanda dentro del año pero posterior-mente ocurre un nuevo acto que forma parte del mismo patrón de hostigamiento, ésta puede demandar dentro del año a partir de ese nuevo acto y reclamar una indemni-zación que incluya los daños causados por los actos anteriores de hostigamiento.


 Esta ley también es conocida como Ley contra el Despido Injusto o Represa-lias a Todo Empleado por Ofrecer Testimonio ante un Foro Legislativo, Administra-tivo o Judicial.


 La ley dispone un término prescriptivo de 3 años a partir de la acción ad-versa constitutiva de represalia.


 Ello, pues “[e]l medio más eficaz y universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudosas, es considerar la razón y espíritu de ella, o la causa o motivos que indujeron al poder legislativo a dictarla”. 31 LPRA sec. 19.


 El resto del Art. 2(e), el cual completa el esquema probatorio, dispone que “[u]na vez establecido lo anterior, el patrono deberá alegar y fundamentar una razón legítima y no discriminatoria para el despido. De alegar y fundamentar el patrono dicha razón, el empleado deberá demostrar que la razón alegada por el patrono era un mero pretexto para el despido”. 29 LPRA sec. 194a(c).


 Aunque del expediente no surge claramente que el 23 de junio de 2009 haya sucedido un acto de naturaleza sexual propiamente —sino una confrontación físi-ca — , el Tribunal de Primera Instancia computó el comienzo del plazo prescriptivo a partir de esa fecha y ello no fue objeto de señalamiento u objeción por las partes. Sin embargo, lo anterior no hace diferencia alguna en cuanto al resultado, pues de haber ocurrido el último acto de hostigamiento sexual en una fecha anterior, de todos mo-dos la causa de acción está prescrita.


 Informe de las Comisiones de lo Jurídico y de Trabajo y Asuntos del Vete-rano y Recursos Humanos sobre el P. del S. 987, de 22 de junio de 1991, pág. 5.


 Memorando de la Oficina del Secretario del Departamento del Trabajo y Recursos Humanos sobre el P. del S. 987, de 18 de marzo de 1991, pág. 2.


 Además, conviene recordar que, como hemos establecido, las leyes laborales “deben ser interpretadas liberalmente, resolviendo toda duda a favor del obrero, para así cumplir con sus propósitos eminentemente sociales y reparadores”. Cordero *674Jiménez v. UPR, supra, pág. 139. Véase Jiménez, Hernández v. General Inst., Inc., 170 DPR 14, 64 (2007).


 Conviene aclarar que lo resuelto en esta Opinión en torno a la aplicación de la Ley Núm. 115-1991 es solo con respecto a los empleados transitorios por ser ésta la categoría de empleados que tenemos antenuestra consideración.